Odliet, Judge,
delivered the following opinion:
. This is an involuntary petition in bankruptcy filed in the office of the clerk of this court on February. 13, 1923. A motion to dismiss was filed on February 24, 1923, upon the general ground that the facts set forth in the petition are not sufficient to constitute a cause of action as alleged, and that therefore the petitioning creditors are not entitled to the relief for which they pray.
For some reason unexplained the petition and the motion have remained-in a moribund condition in the office of the clerk for nearly fourteen months; but the case was resurrected during the present month and. has been submitted to this court for decision.
There is no need of reciting the petition at length, and, while it is true that the 8th paragraph thereof alleges, merely upon information and belief, that within four months preceding the filing of the petition, the above-mentioned alleged bankrupt firm committed an act of bankruptcy by the conveyance, transfer, concealment, or removal of a part of its goods and personal *368property in favor of parties unknown, with intent to binder, delay, or defraud their creditors, it is too vague to justify an adjudication. I find a positive, direct statement in § 7 of the complaint that Rodriguez Torres & Company, S. en C., while insolvent, did on or about November 24, 1922, being within the four months’ period, permit certain of their creditors to obtain preferences by attachment of its property in the Insular courts of San Juan, with the intention of preferring said creditors in said suits over other creditors of the alleged bankrupt.
In view thereof, it seems to me that this petition does present a prima facie case and must be answered in order to avoid an adjudication of bankruptcy.
I, therefore, deny the motion to dismiss and allow counsel for the alleged bankrupt until April 19, 1924, in which to answer the petition.
To this order and opinion counsel for the alleged bankrupt excepts.
Done and Ordered in open court at San, Juan, Porto Rico, this 8th day of April, 1924.